DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10, 11, 12, 13, 14 and 22 (paragraphs 0035-0037).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the at least one extraction port" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Extraction port has antecedent basis in claims 13 and 15.
Claim 21 recites the limitation "the negative pressure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Negative pressure has antecedent basis in claim 20.
Claim 21 is also indefinite because of the limitation of “utilizing the Venturi effect” because the claim does not make clear how the Venturi effect is utilized.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12, 14-20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (3,999,922) in view of Kokuryo (4,793,791).
As to claim 12, 15, 16, 18, 20, 23 and 24, Shimada discloses a rotary tableting machine casing (22) having an integrated annual channel (circular arc sidewalls 27 and 28).  Air is blown in through a duct (39) that causes excess powder to be entrained to rotate around the channel and exit through a tangential aperture (41).  The aperture is interpreted to be either an extraction port or intake slot as the present claims do not require both.  The aperture points toward the rotor.  See especially Fig. 2; column 2, line 59 through column 3, line 32; and column 4, lines 18-35.  It would have been obvious to one of ordinary skill in the art use suction rather than blowing air because powder material can be moved using either and Kokura (column 3, line 37 through column 4, line17) shows that removing powder from an annual channel in a rotary tableting machine with suction is known in the art.  Suction will have the same effect of entraining and rotating the powder with the appropriate suction power.  Using suction applies negative pressure through the aperture (intake).
As to claim 14, the casing of Shimada is segmented.  See column 3, lines 7-12.
As to claims 17 and 19, it would have been obvious to one of ordinary skill in the art to use stacked channels, one above the other, each with an extraction port, because Kokura teaches this for cleaning excess powder from a rotary tableting machine.

Allowable Subject Matter
Claims 13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kakitani (2015/0216805) discloses using suction to remove excess powder from a rotary tableting machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1754